SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current ReportPursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): December 6, 2007 CENTENE CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-33395 (Commission file number) 42-1406317 (IRS Employer Identification No.) 7711 Carondelet Avenue, St. Louis, Missouri 63105 (Address of principal executive office and zip code) Registrant’s telephone number, including area code: (314)725-4477 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.06 MATERIAL IMPAIRMENTS On December 6, 2007,the Company issued a press release announcing a 2007 fourth quarter pre-tax charge of $12 million.Approximately $8 million of the charge represents impairment of the value of certain real estate assetsassociated with the Company's previously planned headquarters development in Clayton, Missouri. The full text of the press releasewas included as Exhibit 99.1 to Form 8-K filed on December 6, 2007. The information contained in the website cited in the press release is not a part of this report. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. 99.1 Press release of Centene Corporation issued December 6, 2007, incorporated herein by reference to Exhibit 99.1 to Form 8-K filed December 6, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 12, 2007 CENTENE CORPORATION By: /s/ J. PER BRODIN J. Per Brodin Senior Vice President and Chief Accounting Officer EXHIBIT INDEX Exhibit Number Description 99.1 Press release of Centene Corporation issued December 6, 2007, incorporated herein by reference to Exhibit 99.1 to Form 8-K filed December 6, 2007.
